o S&S 1 DB CT Be BW Be

NM NM NM & Ne NO ON ON NBS RE SE RS Rl RPO RllOlUlURllUlel
a nn oO A £F& BS NY KF Oo COC OO HN ONO OU SlUhULULDN UL hlCUD

Case 2:16-cr-00071-APG-EJY Document100 Filed 06/23/20 Page 1of5

        
 

FILED —.
Neen RECEIVED
c ~—— SERVED ON
QUNSELYPARTIES OF RECORD

  
  

   

CLERK US DISTRI
DISTRICT OF NEVASE

 
   
    

DEPUTY

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:16-CR-071-APG-EJY
Plaintiff, Final Order of Forfeiture
Vv.
GARETH DAVID LONG,

Defendant.

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 981(a)(1\(C)
with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p) based upon the plea of guilty by Gareth
David Long to the criminal offenses, forfeiting the property and imposing an in personam
criminal forfeiture money judgment set forth in the Plea Agreement and the Forfeiture
Allegations of the Criminal Indictment and shown by the United States to have the requisite
nexus to the offenses to which Gareth David Long pled guilty. Criminal Indictment, ECF
No. 1; Plea Agreement, ECF No. 79; Change of Plea, ECF No. 80; Preliminary Order of
Forfeiture, ECF No. 81.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment amount of $11,224,404.31
complies with Honeycutt v. United States, U.S.__, 137 S. Ct. 1626 (2017).

This Court finds the United States published the notice of forfeiture in accordance

with the law via the official government internet forfeiture site, www.forfeiture.gov,

 
o SO NS ODO Ut Pe we Ne

NS Bb BO Bo BO BD ND NDR RU SURO SOO Rell Reel etl Sell el
oo ~s DBD HO F& WH NH YF BS CO SB HS OF UlCUDlUCUlCULDN lL RLU

 

 

Case 2:16-cr-00071-APG-EJY Document 100 Filed 06/23/20 Page 2 of 5

consecutively from November 20, 2019, through December 19, 2019, notifying all potential
third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF
No. 83.

This Court finds the United States notified known third parties by personal service or
by regular mail and certified mail return receipt requested of their right to petition the Court.
Notice of Filing Service of Process — Mailing, ECF No. 84; Notice of Filing Service of
Process — Personal Service, ECF No. 85.

On December 6, 2019, the United States Attorney’s Office attempted to serve V
Internet Corp., LLC c/o Gareth Long, Managing Member, by regular and certified return
receipt mail with the Preliminary Order of Forfeiture and the Notice. The mail was returned
as attempted not known. Notice of Filing Service of Process - Mailing, ECF No. 84-1, p. 3,
6-11, 13-19, 21-26. |

On December 6, 2019, the United States Attorney’s Office served Lacy Long by
regular and certified return receipt mail with the Preliminary Order of Forfeiture and the
Notice. The certified mail was returned as unclaimed. Notice of Filing Service of Process —
Mailing, ECF No. 84-1, p. 3, 6-11, 13-19, 27-30.

On December 6, 2019, the United States Attorney’s Office served Pauline Medrano,
Dallas County Treasurer, by regular and certified return receipt mail with the Preliminary
Order of Forfeiture and the Notice. Notice of Filing Service of Process — Mailing, ECF No.
84-1, p. 3, 6-11, 13-19, 31-34,

On December 6, 2019, the United States Attorney’s Office served John Creuzot,
Dallas County District Attorney, by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of Process —
Mailing, ECF No, 84-1, p. 3, 6-11, 13-19, 35-37.

On December 6, 2019, the United States Attorney’s Office served John F, Warren,
Dallas County Clerk, by regular and certified return receipt mail with the Preliminary Order
of Forfeiture and the Notice. The Clerk’s office rejected the mail for not having a notarized |
iff

 
oOo CO SN DB OH Be BW BH Re

NM WN Bw BH NO WH NH HO NH Re Se Se RS FS Se SF OES Sl
eo ws OO trRllULUlUGlULDNDlUlLhRlUDULUlClCCOUCOCUMmO SOND Ol OC CU

 

 

Case 2:16-cr-00071-APG-EJY Document 100 Filed 06/23/20 Page 3 of 5

signature and lack of fees. Notice of Filing Service of Process - Mailing, ECF No. 84-1, p. 3,
6-11, 13-19, 38-42,

On December 6, 2019, the United States Attorney’s Office served V Internet Corp.,
LLC c/o Registered Agent, Business Fillings Inc., by regular and certified return receipt
mail with the Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of
Process — Mailing, ECF No. 84-1, p. 3, 6-11, 13-19, 43-45.

On December 6, 2019, the United States Attorney’s Office served John R. Ames,
Dallas County Tax Assessor/Collector, by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of Process —
Mailing, ECF No. 84-1, p. 4, 6-11, 13-19, 46-49.

On January 13, 2020, the United States Attorney’s Office personally served V
Internet Corp., c/o Brian Pugh, Counsel for Managing Member, Gareth Long, with copies
of the Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of Process —
Personal Service, ECF No. 85.

On February 10, 2020, the United States Attorney’s Office filed a Stipulation for
Entry of Order of Forfeiture as to Commerce West Bank and Order (ECF No. 87).

On February 10, 2020, this Court granted the Stipulation for Entry of Order of
Forfeiture as to Commerce West Bank and Order (ECF No. 89).

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States:

1. $210.32 in United States Currency;
2. $938.01 in United States Currency;

3. $60 in United States Currency;
3

 
Oo aS YS DBD UH EF Ww NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/7
28

 

 

Case 2:16-cr-00071-APG-EJY Document 100 Filed 06/23/20 Page 4 of 5

$1,081.33 in United States Currency;
$10,225.46 in United States Currency;
$788,593.43 in United States Currency;
$2,112,673.65 in United States Currency;

co MN tw OR

Net sale proceeds of $276,189.60 in lieu of real property located at 1350
Stoney Creek Drive, Cedar Hill, Dallas County, Texas 75104; and
9. Net sale proceeds of $107,146.98 in lieu of real property located at 1204
South Clark Road, Cedar Hill, Dallas County, Texas 75104
(all of which constitutes property); and

that the United States recover from Gareth David Long the in personam criminal
forfeiture money judgment of $11,224,404.31. The government shall apply the value of the
administratively forfeited assets to the money judgment amount, meaning Gareth David
Long will be responsible for the remaining money judgment balance of $10,900,000. In
addition, the government will apply the net sale proceeds of the real property (Nos. 8-9,
above) and the forfeited cash (Nos. 1-7, above) towards the payment of the money
judgment; and

the forfeiture of the money judgment and the property is imposed. pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 981(a)(1)(C) with
28 U.S.C, § 2461 (c); 21 U.S.C. § 853(p); and 21 U.S.C. § 853(n)(7); that the money
judgment shall be collected; and that the property and the collected amount shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

f/f
f/f

 
oO CO NN DB WH FP WH DB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:16-cr-00071-APG-EJY Document 100 Filed 06/23/20 Page 5of5

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States
Attorney’s Office, Attention Asset Forfeiture Unit.

DATED feme 232020.

Ce

HONORABLE ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
